Exhibit 10.3

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

1.    Purpose and Effective Date. WildHorse Resource Development Corporation, a
Delaware corporation (the “Company”) has adopted this Executive Change in
Control and Severance Benefit Plan (the “Plan”) to provide for the payment of
severance and/or change in control benefits to Eligible Individuals. The
effective date of the Plan is December 13, 2016.

2.    Definitions. For purposes of the Plan, the terms listed below will have
the meanings specified herein:

(a) “Accrued Payments” means (i) any unpaid Base Salary through the Date of
Termination (but calculated at the rate then in effect), which shall be paid
within 30 days of the Date of Termination, (ii) any unpaid Performance Bonus
actually earned in the calendar year prior to the calendar year in which the
Date of Termination occurs, which shall be paid at the time annual bonuses are
normally paid by the Company, (iii) unreimbursed business or other expenses
accrued through the Date of Termination that are eligible for reimbursement in
accordance with the applicable Company policies through the Date of Termination
(provided that such expenses and any required substantiation and documentation
are submitted timely in accordance with applicable Company policies), and
(iv) such employee benefits, if any, as to which an Eligible Individual may be
entitled pursuant to the terms governing such benefits.

(b) “Applicable Performance Bonus” means the greater of (i) the Eligible
Individual’s average Performance Bonus amounts for the two calendar years
preceding the calendar year in which the Date of Termination occurs or (ii) the
Eligible Individual’s target Performance Bonus for the calendar year in which
the Date of Termination occurs, calculated based on such Eligible Individual’s
Base Salary.

(c) “Base Salary” means the amount an Eligible Individual is entitled to receive
as wages or salary on an annualized basis, calculated as of the Date of
Termination or, if greater, before giving effect to any reduction not consented
to by the Eligible Individual.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means a determination made in good faith by two-thirds (2/3) of the
Board that an Eligible Individual (i) has been convicted of a misdemeanor
involving moral turpitude or a felony, (ii) has engaged in grossly negligent or
willful misconduct in the performance of his duties for the Company (other than
due to the Eligible Individual’s incapacity due to physical or mental illness),
which actions have had a material detrimental effect on the Company and which
actions continued for a period of thirty (30) days after a written notice of
demand for performance has been delivered to the Eligible Individual specifying
the manner in which the Eligible Individual has failed to perform, (iii) has
engaged in conduct which is materially injurious to the Company (including,
without limitation, misuse or misappropriation of the Company’s funds or other
property), or (iv) has committed an act of fraud. No termination of the Eligible
Individual’s employment shall be for Cause as set forth in clauses (iii) or
(iv) above until (A) there shall have been delivered to the Eligible Individual
a copy of a written notice setting forth that the Eligible Individual was guilty
of the conduct set forth in clauses (iii) or (iv), as applicable, and specifying
the particulars thereof in detail, and (B) the Eligible Individual shall have
been provided an opportunity to be heard by the Board (with the assistance of
the Eligible Individual’s counsel if the Eligible Individual so desires). No
act, nor failure to act, on the Eligible Individual’s part shall be considered
“willful” unless he has acted, or failed to act, with an absence of good faith
and without reasonable belief that his action or failure to act was in the best
interest of the Company and its affiliates. Notwithstanding anything contained
in this Plan to the contrary, no failure to perform by the Eligible Individual
after Notice of Termination is given by the Eligible Individual shall constitute
Cause.



--------------------------------------------------------------------------------

(f) “CEO” means the Chief Executive Officer of the Company.

(g) “Change in Control” shall have the meaning given such term in the Company’s
2016 Long Term Incentive Plan.

(h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and applicable
administrative guidance issued thereunder.

(j) “Committee” shall have the meaning given such term in the Company’s 2016
Long Term Incentive Plan.

(k) “Date of Termination” means the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be; provided, however, that
if an Eligible Individual’s employment is terminated by reason of death, the
Date of Termination shall be the date of death of the Eligible Individual. For
all purposes of the Plan, an Eligible Individual’s Date of Termination shall not
occur prior to the date the Eligible Individual incurs a “separation from
service” within the meaning of Section 409A of the Code.

(l) “Disability” means an Eligible Individual’s inability to perform the
essential functions of his or her position with or without reasonable
accommodation, if required by law, due to physical or mental impairment. The
existence of any such Disability shall be certified, at the Company’s
discretion, by either the Company’s disability carrier or a physician acceptable
to both the Eligible Individual and the Company. If the parties are not able to
agree on the choice of physician, each party shall select a physician who, in
turn, shall select a third physician to render such certification. In no event
will an Eligible Individual’s employment be terminated as a result of
Disability, unless otherwise agreed to by the Eligible Individual and the
Company, until at least 180 consecutive days of leave has elapsed and the
Company has provided the Eligible Individual with written notice of termination.

(m) “Good Reason” means, without the express written consent of the Eligible
Individual, the occurrence of one of the following arising on or after the date
such Eligible Individual commences participation in this Plan, as determined in
a manner consistent with Treasury Regulation § 1.409A-1(n)(2)(ii): (i) a
material reduction in the Eligible Individual’s base compensation, (ii) a
material diminution in the Eligible Individual’s authority, duties or
responsibilities, (iii) a permanent relocation in the geographic location at
which the Eligible Individual must perform services to a location more than 50
miles from the location at which the

 

2



--------------------------------------------------------------------------------

Eligible Individual normally performed services immediately before the
relocation, (iv) a material reduction in the authority, duties, or
responsibilities of the person to whom the Eligible Individual reports, or
(v) any other action or inaction that constitutes a material breach by the
Company of its obligations under this Plan. In the case of an Eligible
Individual’s allegation of Good Reason, (A) the Eligible Individual shall
provide notice to the Company of the event alleged to constitute Good Reason
within 60 days after the initial occurrence of such event, and (B) the Company
shall have the opportunity to remedy the alleged Good Reason event within 30
days from receipt of notice of such allegation. If not remedied within that
30-day period, the Eligible Individual may submit a Notice of Termination,
provided that the Notice of Termination must be given no later than 100 days
after the expiration of such 30 day period; otherwise, the Eligible Individual
will be deemed to have accepted such event, or the Company’s remedy of such
event, that may have given rise to the existence of Good Reason; provided,
however, such acceptance shall be limited to the occurrence of such event and
shall not waive the Eligible Individual’s right to claim Good Reason with
respect to future similar events.

(n) “Notice of Termination” means a written notice communicated by the Company
or the Eligible Individual, as applicable, that (i) indicates the specific
reason for termination of the Eligible Individual’s employment, (ii) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
the termination, and (iii) specifies the Date of Termination.

(o) “Performance Bonus” means the annual performance bonus payment an Eligible
Individual is eligible to receive for a given calendar year pursuant to the
Company’s annual cash performance bonus program or such other similar incentive
plan in effect from time to time for its senior executives.

(p) “Pro-Rata Bonus” means an amount equal to the Performance Bonus that an
Eligible Individual would have actually been entitled to receive for the
calendar year in which the Date of Termination occurs, multiplied by a fraction,
the numerator of which is the number of days during which the Eligible
Individual was employed by the Company in the calendar year of termination, and
the denominator of which is 365.

(q) “Release Conditions” means an Eligible Individual’s (or his estate’s)
execution and delivery to the Company on or prior to the 50th day following the
Date of Termination of a release of claims agreement in the Company’s customary
form, which shall exclude (and not release) claims for indemnification, claims
for coverage under applicable officer and director policies and claims as a
director or indirect stockholder of the Company and which may be amended by the
Company to reflect changes in applicable laws and regulations and, where
applicable, the Eligible Individual’s (or his estate’s) non-revocation of such
release.

3.    Administration of the Plan.

(a) Authority of the Administrator. The Plan will be administered by the
Committee, or by a person or committee appointed by the Committee to administer
the Plan (the “Administrator”). Subject to the express provisions of the Plan
and applicable law, the Administrator will have the authority, in its sole and
absolute discretion, to: (i) adopt, amend, and rescind administrative and
interpretive rules and regulations related to the Plan, (ii) delegate

 

3



--------------------------------------------------------------------------------

its duties under the Plan to such agents as it may appoint from time to time,
and (iii) make all other determinations, perform all other acts and exercise all
other powers and authority necessary or advisable for administering the Plan,
including the delegation of those ministerial acts and responsibilities as the
Administrator deems appropriate. The Administrator shall have complete
discretion and authority with respect to the Plan and its application except to
the extent that discretion is expressly limited by the Plan. The Administrator
may correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in any manner and to the extent it deems necessary or desirable to
carry the Plan into effect, and the Administrator will be the sole and final
judge of that necessity or desirability.

(b) Manner of Exercise of Authority. Any action of, or determination by, the
Administrator will be final, conclusive and binding on all persons, including
the Company, its owners, each Eligible Individual, or other persons claiming
rights from or through an Eligible Individual. The express grant of any specific
power to the Administrator, and the taking of any action by the Administrator,
will not be construed as limiting any power or authority of the Administrator.
The Administrator may delegate to officers or managers of the Company, or
committees thereof, the authority, subject to such terms as the Administrator
will determine, to perform such functions, including administrative functions,
as the Administrator may determine. The Administrator may appoint agents to
assist it in administering the Plan.

(c) Limitation of Liability. The Administrator will be entitled to, in good
faith, rely or act upon any report or other information furnished to the
Administrator by any officer or employee of the Company, the Company’s legal
counsel, independent auditors, consultants or any other agents assisting in the
administration of the Plan. The Administrator and any officer or employee of the
Company acting at the direction or on behalf of the Administrator will not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan and will, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.

4.    Eligibility. The employees of the Company listed on Exhibit A attached
hereto, as the same may be updated from time to time by the Administrator, are
eligible (“Eligible Individuals”) to receive the benefits described in this
Plan. Each Eligible Individual will be further designated on Exhibit A attached
hereto as a Level One Participant, Level Two Participant or Level Three
Participant for purposes of this Plan.

5.    Plan Benefits.

(a) Termination Due to Death or Disability. In the event an Eligible
Individual’s employment terminates by reason of his death or Disability, the
Eligible Individual (or his estate) will, contingent upon the Eligible
Individual (or his estate) satisfying the Release Conditions, be entitled to
receive each of the following:

(i) the Accrued Payments.

(ii) a Pro-Rata Bonus for the calendar year in which the Date of Termination
occurs, payable as soon as administratively feasible following preparation of
the Company’s unaudited financial statements for the applicable calendar year,
but in no event later than March 15 of the calendar year following the calendar
year to which such Performance Bonus relates.

 

4



--------------------------------------------------------------------------------

(iii) an amount equivalent to twelve (12) months of the Eligible Individual’s
Base Salary, payable in a lump sum within 60 days of the Date of Termination.

(iv) group health care coverage continuation for a period of eighteen
(18) months following the Eligible Individual’s Date of Termination in
accordance with Section 5(e).

(b) Termination Without Cause or For Good Reason. In the event an Eligible
Individual’s employment is terminated by the Company without Cause or by the
Eligible Individual for Good Reason, the Eligible Individual will, contingent
upon the Eligible Individual (or his estate) satisfying the Release Conditions,
be entitled to receive each of the following:

(i) the Accrued Payments.

(ii) a Pro-Rata Bonus for the calendar year in which the Date of Termination
occurs, payable as soon as administratively feasible following preparation of
the Company’s unaudited financial statements for the applicable calendar year,
but in no event later than March 15 of the calendar year following the calendar
year to which such Performance Bonus relates.

(iii) a lump sum payment equal to:

A. in the case of a Level One Participant, two (2) times the sum of (1) an
amount equivalent to twelve (12) months of Base Salary and (2) the Eligible
Individual’s Applicable Performance Bonus, payable no later than 60 days after
the Date of Termination;

B. in the case of a Level Two Participant, one and one-half (1.5) times the sum
of (1) an amount equivalent to twelve (12) months of Base Salary and (2) the
Eligible Individual’s Applicable Performance Bonus, payable no later than 60
days after the Date of Termination; or

C. in the case of a Level Three Participant, one (1.0) times the sum of (1) an
amount equivalent to twelve (12) months of Base Salary and (2) the Eligible
Individual’s Applicable Performance Bonus, payable no later than 60 days after
the Date of Termination.

(iv) group health care coverage continuation for a period of (A) in the case of
a Level One Participant, twenty-four (24) months, (B) in the case of a Level Two
Participant, eighteen (18) months, or (C) in the case of a Level Three
Participant, twelve (12) months, following the Eligible Individual’s Date of
Termination in accordance with Section 5(e).

 

5



--------------------------------------------------------------------------------

(v) immediate vesting in full of all unvested equity-based awards held by the
Eligible Individual as of the Date of Termination, except in the case of awards
that remain subject to objective performance-based determinations, in which case
such awards will remain outstanding and will immediately vest upon and to the
extent of the determination that such performance criteria have been satisfied
(unless otherwise provided in the applicable award agreements governing such
performance awards).

(c) Change in Control. Upon the occurrence of a Change in Control, all unvested
equity-based awards held by an Eligible Individual as of the date of the Change
in Control shall immediately vest in full, regardless of any other established
vesting schedule, such that all remaining unvested equity awards shall be fully
vested on the date of such Change in Control. In the case of awards subject to
objective performance-based determinations, all performance objectives shall be
calculated based on, as determined by the Administrator in its sole discretion,
actual performance against the stated performance objectives as of the date of
the Change in Control (unless otherwise provided in the applicable award
agreements governing such performance awards).

(d) Termination Without Cause or For Good Reason Following a Change in Control.
In the event an Eligible Individual is terminated by the Company for any reason
other than for Cause or an Eligible Individual terminates employment for Good
Reason, in each case within two years following a Change in Control, then the
Eligible Individual will, contingent upon the Eligible Individual (or his
estate) satisfying the Release Conditions, be entitled to receive each of the
following:

(i) the Accrued Payments.

(ii) a Pro-Rata Bonus for the calendar year in which the Date of Termination
occurs, payable as soon as administratively feasible following preparation of
the Company’s unaudited financial statements for the applicable calendar year,
but in no event later than March 15 of the calendar year following the calendar
year to which such Performance Bonus relates.

(iii) a lump sum payment equal to:

A. with respect to a Level One Participant, a lump sum payment within 60 days
following the Date of Termination equal to three (3) times the sum of (1) an
amount equivalent to twelve (12) months of Base Salary and (2) the Eligible
Individual’s Applicable Performance Bonus;

B. with respect to a Level Two Participant, a lump sum payment within 60 days
following the Date of Termination equal to two and one-half (2.5) times the sum
of (1) an amount equivalent to twelve (12) months of Base Salary and (2) the
Eligible Individual’s Applicable Performance Bonus; or

C. with respect to a Level Three Participant, a lump sum payment within 60 days
following the Date of Termination equal to two (2) times the sum of (1) an
amount equivalent to twelve (12) months of Base Salary and (2) the Eligible
Individual’s Applicable Performance Bonus.

 

6



--------------------------------------------------------------------------------

(iv) group health care coverage continuation for a period of (A) in the case of
a Level One Participant, thirty-six (36) months, (B) in the case of a Level Two
Participant, thirty (30) months, or (C) in the case of a Level Three
Participant, twenty-four (24) months, following the Eligible Individual’s Date
of Termination in accordance with Section 5(e).

(e) COBRA. If the Eligible Individual timely and properly elects continuation
coverage under the Company’s group health plans pursuant to COBRA, then:

(i) the Company shall reimburse the Eligible Individual for the monthly amount
required for the Eligible Individual to effect and continue such coverage for
himself and his spouse and eligible dependents, if any, under the Company’s
group health plans (the “Monthly Payment Amount”). Each such monthly
reimbursement payment (the “Monthly Reimbursement Payment”) shall be paid to the
Eligible Individual on the Company’s first regularly scheduled pay date in the
month immediately following the month in which the Eligible Individual timely
remits the Monthly Premium Payment. The Eligible Individual shall be eligible to
receive Monthly Reimbursement Payments until this Section 5(d)(i) the earlier
of: (A) the date the Eligible Individual is no longer eligible to receive COBRA
continuation coverage and (B) the date on which the Eligible Individual becomes
eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to the Company by
the Eligible Individual); provided, however, that the Eligible Individual
acknowledges and agrees that (1) the election of COBRA continuation coverage and
the payment of any premiums due with respect to such COBRA continuation coverage
will remain the Eligible Individual’s sole responsibility, and the Company will
assume no obligation for payment of any such premiums relating to such COBRA
continuation coverage, (2) in no event shall the Company be required to pay a
Monthly Reimbursement Payment if such payment could reasonably be expected to
subject the Company to sanctions imposed pursuant to section 2716 of the Public
Health Service Act, the Patient Protection and Affordable Care Act of 2010 and
the respective regulations and guidance promulgated thereunder (collectively,
“PPACA”); and

(ii) On and after the date the Eligible Individual is no longer eligible to
receive COBRA continuation coverage (the “COBRA End Date”), if the Eligible
Individual entitled to receive additional months of group health care coverage
continuation under Section 5(b) or 5(d), as applicable, and has not become
eligible to receive coverage under a group health plan sponsored by another
employer during the period beginning on the Date of Termination and ending on
the COBRA End Date, then the Company shall pay to the Eligible Individual a lump
sum cash payment on the Company’s first regularly scheduled pay date following
the COBRA End Date equal to the product of (A) the Monthly Reimbursement Payment
and (B) the number of additional months set forth in Section 5(b) or 5(d), as
applicable, for which the Eligible Individual is entitled to receive group
health care coverage continuation.

 

7



--------------------------------------------------------------------------------

6.    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Plan, if an Eligible Individual is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Plan, together with any other payments and benefits which such Eligible
Individual has the right to receive from the Company or any of its affiliates,
would, either separately or in the aggregate, constitute a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Plan shall be either (a) reduced (but not below zero) so
that the present value of such total amounts and benefits received by such
Eligible Individual from the Company and its affiliates will be one dollar
($1.00) less than three times such Eligible Individual’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by such Eligible Individual shall be subject to
the excise tax imposed by Section 4999 of the Code or (b) paid in full,
whichever produces the better net after-tax position to such Eligible Individual
(taking into account any applicable excise tax under Section 4999 of the Code
and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order. The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times such Eligible Individual’s base amount,
then such Eligible Individual shall be required to immediately repay such excess
to the Company upon notification that an overpayment has been made. Nothing in
this Section 6 shall require the Company to be responsible for, or have any
liability or obligation with respect to, such Eligible Individuals’ excise tax
liabilities under Section 4999 of the Code.

7.    Claims for Benefits.

(a) Initial Claim. In the event that an Eligible Individual or his estate claims
(a “claimant”) to be eligible for a payment under the Plan, or claims any other
rights under the Plan, such claimant must complete and submit such claim forms
and supporting documentation as will be required by the Administrator, in its
sole and absolute discretion. In connection with the determination of a claim,
or in connection with the review of a denied claim, the claimant may examine the
Plan and any other pertinent documents generally available to Eligible
Individuals that are specifically related to the claim. A written notice of the
disposition of any such claim will be furnished to the claimant within ninety
(90) days after the claim is filed with the Administrator. Such notice will
refer, if appropriate, to pertinent provisions of the Plan, will set forth in
writing the reasons for denial of the claim, if a claim is denied (including
references to any pertinent provisions of the Plan), and, where appropriate,
will describe any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary. If the claim is denied, in whole or in part, the claimant will also
be notified of the Plan’s claim review procedure and the time limits applicable
to such procedure.

 

8



--------------------------------------------------------------------------------

(b) Request for Review. Within ninety (90) days after receiving written notice
of the Administrator’s disposition of the claim, the claimant may file with the
Administrator a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Administrator’s disposition of the claim, the claimant
will be deemed to have accepted the Administrator’s written disposition, unless
the claimant was physically or mentally incapacitated so as to be unable to
request review within the ninety (90) day period.

(c) Decision on Review. After receipt by the Administrator of a written
application for review of an initial claim determination, the Administrator will
review the claim taking into account all comments, documents, records and other
information submitted by the claimant regarding the claim without regard to
whether such information was considered in the initial benefit determination.
The Administrator will notify the claimant of its decision by delivery via
certified or registered mail to the claimant’s last known address. A decision on
review of the claim will be made by the Administrator within forty-five
(45) days of receipt of the written request for review. If special circumstances
require an extension of the forty-five (45) day period, the Administrator will
so notify the claimant and a decision will be rendered within ninety (90) days
of receipt of the request for review. In any event, if a claim is not determined
by the Administrator within ninety (90) days of receipt of written submission
for review, it will be deemed to be denied. The decision of the Administrator
will be provided to the claimant as soon as possible but no later than five
(5) days after the benefit determination is made. The decision will be in
writing and will include the specific reasons for the decision presented in a
manner calculated to be understood by the claimant and will contain references
to all relevant Plan provisions on which the decision was based. Such decision
will also advise the claimant that he may receive upon request, and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to his claim and will inform the claimant of his right to
file a civil action under section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), in the case of an adverse decision
regarding his appeal. The decision of the Administrator will be final and
conclusive.

8.    General Provisions.

(a) Taxes. The Company is authorized to withhold from any payments made
hereunder amounts of withholding and other taxes due or potentially payable in
connection therewith, and to take such other action as the Company may deem
advisable to enable the Company and Eligible Individuals to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
payments made under this Plan.

(b) Offset. The Company may set off against, and each Eligible Individual
authorizes the Company to deduct from, any payments due to the Eligible
Individual, or to his estate, heirs, legal representatives, or successors, any
amounts which may be due and owing to the Company or an affiliate by the
Eligible Individual, whether arising under this Plan or otherwise; provided that
no such offset may be made with respect to amounts payable that are subject to
the requirements of Section 409A of the Code unless the offset would not result
in a violation of the requirements of Section 409A of the Code.

 

9



--------------------------------------------------------------------------------

(c) Term of the Plan; Amendment and Termination. Prior to a Change in Control,
the Plan may be amended or modified in any respect, and may be terminated, in
any such case, by resolution adopted by two-thirds (2/3) of the Board; provided,
however, that no such amendment, modification or termination that is adopted
within one (1) year prior to a Change in Control that would adversely affect the
benefits or protections hereunder of any individual who is an Eligible
Individual as of the date such amendment, modification or termination is adopted
shall be effective as it relates to such individual, except for any amendment or
modification to which such Eligible Individual consents in writing; provided,
further, however, that the Plan may not be amended, modified or terminated,
(i) at the request of a third party who has indicated an intention or taken
steps to effect a Change in Control and who effectuates a Change in Control, or
(ii) otherwise in connection with, or in anticipation of, a Change in Control
that actually occurs, and any such attempted amendment, modification or
termination shall be null and void ab initio. Any action taken to amend, modify
or terminate the Plan which is taken subsequent to the execution of an agreement
providing for a transaction or transactions which, if consummated, would
constitute a Change in Control shall conclusively be presumed to have been taken
in connection with a Change in Control. For a period of two (2) years following
the occurrence of a Change in Control, the Plan may not be amended or modified
in any manner that would in any way adversely affect the benefits or protections
provided hereunder to any individual who is an Eligible Individual under the
Plan on the date the Change in Control occurs.

(d) Successors. The Plan shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, permitted
assigns, heirs and personal representatives and estates, as the case may be. The
Company shall require any successor pursuant to a Change in Control to expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform if no succession had taken place.
Neither the Plan nor any right or obligation hereunder of any party may be
assigned or delegated without the prior written consent of the other party
hereto; provided, however, that the Company may assign this Plan to any of its
affiliates and an Eligible Individual may direct payment of any benefits that
will accrue upon death. An Eligible Individual shall not have any right to
pledge, hypothecate, anticipate, or in any way create a lien upon any payments
or other benefits provided under the Plan; and no benefits payable under the
Plan shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. The Plan shall not confer any rights or remedies
upon any person or legal entity other than the parties hereto and their
respective successors and permitted assigns.

(e) Unfunded Obligation. All benefits due an Eligible Individual under this Plan
are unfunded and unsecured and are payable out of the general funds of the
Company.

(f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder will be construed as (i) giving an Eligible Individual the right
to continue in the employ or service of the Company or an affiliate;
(ii) interfering in any way with the right of the Company or any affiliate to
terminate an Eligible Individual’s employment or service at any time; or
(iii) giving an Eligible Individual any claim to be treated uniformly with other
employees.

 

10



--------------------------------------------------------------------------------

(g) Nonexclusivity of the Plan. The adoption of the Plan by the Company will not
be construed as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable. Except as otherwise
expressly provided herein, nothing contained in the Plan will be construed to
prevent the Company from taking any action which is deemed by the Company to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any payments made under the Plan. No employee,
beneficiary or other person will have any claim against the Company as a result
of any such action. Any action with respect to the Plan taken by the
Administrator, the Company, or any designee of the foregoing shall be conclusive
upon all Eligible Individuals and beneficiaries entitled to benefits under the
Plan.

(h) Severability. If any provision of the Plan is held to be illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining
provisions of the Plan, but such provision will be fully severable and the Plan
will be construed and enforced as if the illegal or invalid provision had never
been included herein.

(i) Application of Section 409A. The amounts payable pursuant to Section 5 of
this Plan are intended, to the greatest extent possible, to comply with the
short-term deferral exception and/or separation pay exception to Section 409A of
the Code. To the extent that an Eligible Individual is a “specified employee”
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) as of the Eligible Individual’s
Date of Termination, no amount that constitutes a deferral of compensation which
is payable on account of the Eligible Individual’s separation from service shall
be paid to the Eligible Individual before the date (the “Delayed Payment Date”)
which is first day of the seventh month after the Eligible Individual’s Date of
Termination or, if earlier, the date of the Eligible Individual’s death
following such Date of Termination. All such amounts that would, but for this
Section 9(i), become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date. No interest will be paid by
the Company with respect to any such delayed payments. For purposes of
Section 409A of the Code, each payment or amount due under this Plan shall be
considered a separate payment, and an Eligible Individual’s entitlement to a
series of payments under this Plan is to be treated as an entitlement to a
series of separate payments. It is intended that this Plan, to the extent
practicable, comply and be interpreted in accordance with Section 409A of the
Code, and the Company shall, as necessary, adopt such confirming amendments as
are necessary to comply with Section 409A of the Code without reducing the
benefits payable hereunder to any Eligible Individual without his or her express
written consent. The Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable under this Plan, and an Eligible Individual
retains full responsibility for the potential application of Section 409A of the
Code to the tax and legal consequences of payments payable to the Eligible
Individual hereunder. The Company shall not indemnify or otherwise compensate an
Eligible Individual for any violation of Section 409A of the Code that may occur
in connection with this Plan.

(j) Governing Law. All questions arising with respect to the provisions of the
Plan and payments due hereunder will be determined by application of the laws of
the State of Texas, without giving effect to any conflict of law provisions
thereof, except to the extent Texas law is preempted by federal law.

 

11



--------------------------------------------------------------------------------

(k) Word Usage. Words used in the masculine shall apply to the feminine, where
applicable, and wherever the context of the Plan dictates, the plural shall be
read as the singular and the singular as the plural.

(l) Status/Named Fiduciary. The Plan is intended to qualify for the exemptions
under Title I of ERISA provided for plans that are unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Administrator shall be the
named fiduciary for purposes of the Plan.

(m) ERISA Rights. As a participant in the Plan, Eligible Individuals are
entitled to certain rights and protections under ERISA, which provides that all
Plan participants shall be entitled to:

(i) Examine without charge, at the Administrator’s office and at other specified
locations such as worksites, all Plan documents, and copies of all documents
filed by the Plan with the U.S. Department of Labor, such as detailed annual
reports.

(ii) Obtain copies of all Plan documents and other Plan information upon written
request to the Administrator. The Administrator may make a reasonable charge for
the copies.

(iii) To the extent applicable, receive a summary of the Plan’s annual financial
report. The Administrator is required by law to furnish each participant with a
copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes obligations
upon the people who are responsible for the operation of employee benefit plans.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Eligible Individuals and
beneficiaries. No one, including the Company, may fire an Eligible Individual or
otherwise discriminate against the Eligible Individual in any way to prevent the
Eligible Individual from obtaining benefits or exercising his or her rights
under ERISA.

If a claim for a benefit under this Plan is denied in whole or in part, an
Eligible Individual has the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps an Eligible Individual can take to enforce the
above rights. For instance, if an Eligible Individual requests materials from
the Administrator and does not receive them within 30 days, the Eligible
Individual may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and pay the Eligible
Individual up to $110 a day until the Eligible Individual receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If an Eligible Individual’s claim for benefits is
denied or ignored, in whole or in part, the Eligible Individual may file suit in
a state or federal court. If an Eligible Individual is discriminated against for
asserting his or her rights, the Eligible Individual may seek assistance from
the U.S. Department of Labor, or file suit in a federal court. The court will
decide who should pay court costs and legal fees. If the Eligible Individual is
successful, the court may order the person sued by the Eligible Individual to
pay the costs and fees. If the Eligible Individual loses, the court may order
the Eligible Individual to pay the costs and fees (for example, if it finds that
the Eligible Individual’s claim is frivolous).

 

12



--------------------------------------------------------------------------------

If an Eligible Individual has any questions about this Plan, the Eligible
Individual should contact the Administrator. If an Eligible Individual has any
questions about this statement or about his or her rights under ERISA, or if an
Eligible Individual needs assistance in obtaining documents from the
Administrator, he or she should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. An Eligible Individual may also
obtain certain publications about his or her rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security
Administration.

(n) Additional Information.

 

Plan Name:   

WildHorse Resource Development Corporation

Executive Change in Control and

Severance Benefit Plan

   Fiscal Year of Plan:    January 1 through December 31    Type of Plan:    Top
Hat Pension Plan    Plan No.:    510    Plan Sponsor:   

WildHorse Resource Development Corporation

9805 Katy Freeway

Suite 400

Houston, TX 77024

Phone: (713) 568-4910

Plan Administrator:   

WildHorse Resource Development Corporation

9805 Katy Freeway

Suite 400

Houston, TX 77024

Phone: (713) 568-4910

Agent for Service

of Legal Process:

  

General Counsel of the Company,

Process shall be served at the address

specified above.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

EXECUTED this 13th day of December, 2016.

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 

    By:   /s/ Jay C. Graham     Name:   Jay C. Graham     Title:   Chief
Executive Officer

Signature Page

 

14